UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7167


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND MCLEAN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00105-HCM-TEM-5)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant            Pro Se. Charles Philip
Rosenberg, United States Attorney,          Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cleveland McLean, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The    order      is     not    appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”        28     U.S.C.      § 2253(c)(2)     (2000).        A

prisoner       satisfies       this        standard       by     demonstrating        that

reasonable       jurists    would       find      that     any    assessment     of     the

constitutional        claims     by    the    district      court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that McLean has

not     made    the    requisite       showing.           Accordingly,     we    deny    a

certificate       of     appealability;            deny     McLean’s      motions        to

consolidate, expand the certificate of appealability, and for

attorney’s fees; and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3